UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
GARY L BRUTON CIVIL ACTION NO. 17-cv-1550
VERSUS JUDGE ELIZABETH E. FOOTE

SHREVEPORT POLICE DEPARTMENT MAG. JUDGE KAREN L. HAYES
OFFICERS
JUDGMENT
The Report and Recommendation of the Magistrate Judge having been considered, together
with the written objections thereto filed with this Court, and, after a de novo review of the record,
finding that the Magistrate Judge’s Report and Recommendation is correct and that judgment as
recommended is warranted,
IT IS ORDERED that Defendants’ wii for summary ie [doc. # 58] is DENIED.

THUS DONE AND SIGNED this [/ day of hac l4 , 2020, in

 

Shreveport, Louisiana.

ex

ELIZABETH E. FOOTE,Z
UNITED STATES DJS

   
